                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

JEROME A. REED,                                  )
                                                 )
                      Movant,                    )
                                                 )
       v.                                        )     No. 4:17-CV-00363-DGK
                                                 )     (Crim. No. 4:14-CR-00313-DGK-1)
UNITED STATES OF AMERICA,                        )
                                                 )
                      Respondent.                )

                             ORDER DENYING § 2255 MOTION

       This habeas case arises out of Movant Jerome A. Reed’s guilty plea and 108-month

sentence for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and

924(a)(2). Pending before the Court is Movant’s Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1). On January 22, 2019, the

Court heard evidence on Movant’s argument that his attorney was ineffective for not filing an

appeal when requested or consulting with Movant about an appeal. Because Movant did not direct

his counsel to file an appeal and because his counsel did consult with him about an appeal, the

Court DENIES the motion and declines to issue a certificate of appealability.

                                          Background

       On July 6, 2014, a federal grand jury indicted Movant, charging him with one count of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

       Movant initially pled guilty pursuant to a binding plea agreement. The Court held

Movant’s plea agreement while awaiting the presentence investigation report (“PSR”). On

February 18, 2015, the Court informed Movant that, in light of the PSR, the 72-month sentence in
the plea agreement was not befitting. The Court then rejected the binding plea agreement, and

Movant withdrew his plea of guilty.

       On September 17, 2015, Movant pled guilty without a written plea agreement. An

addendum to the PSR was filed, which contained Reed’s objection to the four-level enhancement

for possessing a firearm in connection with another felony offense—possession of 27 Oxycodone

pills, a controlled substance, in an unlabeled prescription bottle. The Court sustained the objection

because Movant had a prescription for the pills.

       On September 30, 2015, the Court found Movant’s Sentencing Guideline range was from

seventy to eighty-seven months’ imprisonment but then imposed an upward variance after

considering the sentencing factors under 18 U.S.C. § 3355(a). Ultimately, the Court sentenced

Movant to 108 months’ imprisonment followed by a supervised release term of three years. The

Court issued its final judgment on October 2, 2015.

       On February 22, 2016, Movant filed an untimely pro se notice of appeal, alleging his

defense counsel (“Counsel”) neglected to file a notice of appeal despite telling Movant he would

do so. The Eighth Circuit then appointed Counsel to file a supplemental notice of appeal. Counsel

did so, observing that his notes and memories from the date of sentencing did not reveal that his

client had told him to file a notice of appeal. Counsel also later filed a substantive brief on behalf

of Movant, arguing this Court imposed an unreasonable sentence. The Eighth Circuit dismissed

the appeal as untimely. United States v. Reed, 678 Fed.Appx. 457 (8th Cir. Mar. 1, 2017).

       Movant, acting pro se, timely filed the pending § 2255 motion. The motion alleges his

attorney was ineffective for failing to (1) file a notice of appeal and (2) discuss and consult with

him regarding an appeal.




                                                   2
       The Court held an evidentiary hearing on January 22, 2019, to address Movant’s

arguments. See Witthar v. United States, 793 F.3d 920, 923-24 (8th Cir. 2015). The Court

appointed counsel to represent Movant at the hearing. Movant appeared and testified, as did

Movant’s former defense attorney (“Counsel”).

                                            Standard

       In a proceeding brought under 28 U.S.C. § 2255, the district court may “vacate, set aside

or correct [a] sentence” that “was imposed in violation of the Constitution or laws of the United

States.”

       To succeed on a claim of ineffective assistance of counsel, a movant must show “(1) trial

counsel’s performance was so deficient as to fall below an objective standard of the customary

skill and diligence displayed by a reasonably competent attorney, and (2) trial counsel’s deficient

performance prejudiced the defense.” Armstrong v. Kemna, 534 F.3d 857, 863 (8th Cir. 2008)

(citing Strickland v. Washington, 466 U.S. 668, 687-94 (1984)).

       Where the alleged ineffective assistance of counsel involves failing to file a notice of

appeal, the Strickland standard has been modified. “[C]ounsel’s failure to file a notice of appeal

when so instructed by the client constitutes ineffective assistance of counsel for the purpose of

§ 2255.” Yodprasit v. United States, 294 F.3d 966, 969 (8th Cir. 2002) (internal quotations and

citation omitted). Where this occurs, prejudice is presumed, so the Court need not conduct an

analysis regarding the prejudice prong of the Strickland standard. Watson v. United States, 493

F.3d 960, 963-64 (8th Cir. 2007).




                                                3
                                            Discussion

        Movant raises two grounds of ineffective assistance of counsel in this motion, namely, that

his attorney failed to (1) file a notice of appeal and (2) discuss and consult with him regarding an

appeal. Movant’s claims are without merit.

        I.      Counsel was not ineffective in failing to file a notice of appeal.

        Movant first claims counsel was ineffective for failing to file a notice of appeal despite

being directed by Movant to do so. For Movant to succeed, “he must show that he made his desire

to appeal evident to his attorney.” Yodprasit v. United States, 294 F.3d 966, 969 (8th Cir. 2002).

“A bare assertion by the petitioner that [he] made a request is not by itself sufficient to support a

grant of relief, if evidence that the fact-finder finds to be more credible indicates the contrary

proposition.” Id. (quoting Barger v. United States, 204 F.3d 1180, 1182 (8th Cir. 2000)) (alteration

in original).

        At the evidentiary hearing, Movant presented nothing beyond his bare assertion in the

§ 2255 motion that he made his desire to appeal known to Counsel. Movant testified that Counsel

brought up the issue of appealing in court immediately after sentencing, and after that

conversation, Movant directed Counsel to file an appeal. Counsel similarly testified that the two

briefly discussed filing an appeal after Movant’s sentencing, but that Movant did not ask him to

file a notice of appeal. Counsel also testified he has represented thousands of defendants yet has

never failed to file a notice of appeal when a client indicated he or she wanted him to do so. The

Court finds no reason to doubt Counsel’s testimony at the evidentiary hearing, which is consistent

with the statements made in his affidavit (Doc. 12-1).

        The Court also finds that Counsel had no reason to think Movant wanted to appeal his

sentence. Defendant entered his guilty plea under oath, indicating he sought an end to judicial




                                                 4
proceedings. And Counsel testified he believed Movant’s chances on appeal were slim and relayed

that belief to Movant directly after his sentencing. Although Movant was upset at receiving a

longer sentence than anticipated, this fact alone does not indicate that he sought to appeal. See

Green v. United States, 323 F.3d 1100, 1104 (8th Cir. 2003) (holding defendant’s crying after

sentencing does not demonstrate an intent to appeal).

        Finally, Movant’s conduct after sentencing does not support his claim that he had any

interest in appealing his case. Although the Court expressly advised Movant of his right to appeal

within fourteen days, Movant took no action in this case—and has provided no evidence

demonstrating he took any action—until four months after his sentencing. While Movant says he

had his fiancée call and text Counsel about an appeal, Movant presented no evidence corroborating

that testimony, and Counsel testified he never received any calls, letters, emails, texts, or faxes

from Movant, or anyone else, regarding Movant’s appeal.

        Movant’s bare assertion that he asked Counsel to file a notice of appeal is insufficient to

demonstrate he directed Counsel to appeal his conviction in light of the more credible evidence to

the contrary. Thus, the Court finds no support for Movant’s claim that his counsel was deficient

for failing to file a notice of appeal.

        II.     Counsel was not ineffective in failing to consult with his client about an appeal.

        An attorney also “has a constitutionally imposed duty to consult with the defendant about

an appeal” if there is reason to think “that a rational defendant would want to appeal” or the

“particular defendant reasonably demonstrated to counsel that he was interested in appealing.”

Roe v. Flores–Ortega, 528 U.S. 470, 480 (2000). In this context, “consult” specifically means

“advising the defendant about the advantages and disadvantages of taking an appeal, and making

reasonable effort to discover defendant’s wishes.” Id. The court looks to the totality of the




                                                 5
circumstances and takes into account all of the information counsel knew, or should have known,

to determine whether there was an obligation to consult. Id. Once counsel consults with a

defendant about his right to appeal, his subsequent performance is professionally unreasonable

only if he fails “to follow the defendant’s express instructions with respect to an appeal.” Id.

       Movant claims that Counsel was ineffective for failing to consult with him based on

Counsel’s response to the Eighth Circuit that he had reviewed his notes and memories from the

date of sentencing and “found nothing” indicating he and Movant discussed the matter.

       But Movant and Counsel both testified at the hearing that they discussed an appeal after

sentencing, though their testimony differs regarding the content of that discussion. Movant denied

that Counsel informed him an appeal would be futile, while Counsel testified he informed Movant

that the likelihood of success on appeal was slim. Counsel further testified that Movant did not

instruct him to file an appeal after this conversation. The Court finds Counsel’s testimony credible.

       Counsel believed an appeal would be unsuccessful because the Court ruled in favor of the

defense’s objection to the PSI, which lowered the guideline range and then specifically went

through the sentencing factors under 18 U.S.C. § 3355(a) to find an upward variance. And Counsel

further testified that he found no case law which would be helpful to Movant on appeal.

       In light of the facts and circumstances of this case, the Court finds that Counsel acted

reasonably in consulting with Movant regarding his appeal rights.

       III.    A certificate of appealability should not issue.

       Because the Court will enter a final order adverse to Movant, it must grant or deny a

certificate of appealability. See Rules Governing Section 2255 Proceedings, Rule 11(a). A court

may issue a certificate of appealability “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, Movant




                                                 6
must show that a “reasonable jurist” would find the district court ruling on the constitutional claims

“debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 276 (2004). The Court holds that no

reasonable jurist would grant this motion and denies a certificate of appealability.

                                            Conclusion

        For the reasons discussed above, the motion (Doc. 1) is DENIED, and the Court declines

to issue a certificate of appealability.

        IT IS SO ORDERED.

Date: February 15, 2019                                /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  7
